Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 1 of 29




                                EXHIBIT 6
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 2 of 29


                     CSAA Fire & Casualty Insurance Company
                     P.O. Box 24523
                     Oakland, CA 94623-1523




                                                                        YOUR CLAIM INFORMATION
       MARYLYN STROME                                                   Claim number            1002-95-7061
       4626 S OXFORD AVE                                                Policy Number           HO33478748
       TULSA, OK 74135-6829                                             Policyholder            MARYLYN STROME
                                                                        Date of incident        August 01, 2017

                                                                                       Erica Dandridge
                                                                                       856-209-7142
                                                                                       Or 888-335-2722, Ext. 2097142
                                                                                       Regular Claims Center hours are
October 31, 2018                                                                       Monday - Friday 8:00 AM - 6:00 PM,
                                                                                       Eastern Time

Dear Marylyn Strome:

Thank you for choosing AAA and trusting us with your
insurance needs.

We are writing to you to confirm that a claim has been opened on your policy.

At AAA, we strive to make your claims experience as easy and smooth as possible. We’ll work with you throughout the
process, provide fast, caring service and resolve your claim fairly.

Please review all of the enclosed documents and take note of any additional information we need from you.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,

Erica Dandridge
Erica Dandridge
Claims Representative

WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the
proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

   Please turn the page and on the back you’ll find the sections listing “What you need
   to do” and “What’s inside.”

   For questions about your policy, please refer to the policy booklet previously provided
   to you. You can request a copy of your policy booklet from your claims representative.




                                                                                                       Please turn over
                                                                                                                  Page 1 of 8
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 3 of 29




What you need to do
n   Complete and sign the Sworn Statement in Proof of
    Loss (enclosed)




What’s inside
About your deductible                                   Your policy coverage


Loss of use coverage                                    Getting repairs


How to submit documents                                 Other important information


More about your loss of use coverage




                                                                                      Page 2 of 8
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 4 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




About your deductible

   Refrigerated Property                                       $100 Deductible

   WATER BACK UP & SUMP OVERFLOW                               $1,000 Deductible

   Wind/Hail                                                   $2,829 Deductible

   Section I                                                   $1,000 Deductible


Each deductible above is applied once per incident. Depending on the outcome of the investigation, more than one
deductible may apply.

Your policy coverage
Your policy provides the following coverages. Some of these coverages apply to your incident. For more information
about your coverage, please contact us at the phone number listed under Your Claim Information box on page one.

   A-Dwelling                                                  $282,908 per occurrence

   B-Other Structures                                          $28,291 per occurrence

   C-Personal Property                                         $198,036 per occurrence

   D-Loss of Use                                               $84,872 per occurrence

   E-Personal Liability                                        $300,000 per occurrence

   F-Medical Payments to Others                                $1,000 per person

   Fungi, Wet or Dry Rot or Bacteria                           $5,000 per policy period

   Loss Assessment                                             $1,000 per occurrence

   Water Backup and Sump Pump Discharge or Overflow            $5,000 per occurrence




                                                                                                  Please turn over
        CAS_HL06A Revised 04/16                                                                             Page 3 of 8
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 5 of 29



Loss of use coverage
Your policy provides coverage for loss of use. Loss of use is when you have to leave your property because it is not fit to
live in as a result of a covered incident, or if a mandatory evacuation is required. There are three types of benefits under
loss of use:

1. Additional living expenses - reasonable costs above and beyond your normal cost of living.

2. Fair rental value - the market value of all or part of your property that you normally rent or lease.

3. Mandatory evacuation - up to two weeks of additional living expenses or fair rental value when your property is not
damaged but is threatened by a covered incident.

For further information on loss of use coverage, please see the last page in this letter.

Getting repairs
You have the right to select the contractor of your choice to repair covered damage to your property. At your request, we
will refer you to our Network Repair Program. Depending on your location and type of repair needed, a contractor may be
available to assist you.

All contractors that are part of the Network Repair Program are properly licensed, bonded, and insured. The program
monitors the quality and timeliness of repairs, in addition to providing a workmanship warranty. If you would like a referral
to our Network Repair Program, you can contact us at the phone number listed on page one of this letter.
How to submit documents
Please send all correspondence documents and completed forms as described below, including your claim number on
each document to expedite the processing of your claim.
Ÿ Email: claimdocs@csaa.com
  Include claim number 1002-95-7061 in the subject line in the exact format to ensure proper delivery.
Ÿ Fax: 877.548.1610
  Provide a cover sheet and include claim number 1002-95-7061
Ÿ Mail: CSAA Fire & Casualty Insurance Company
  P.O. Box 24523, Oakland, CA 94623-1523
  Include claim number 1002-95-7061.

AAA only keeps digital copies of submitted documentation relating to your claim. Please do not send us original
documents, as we cannot keep or return them.

Other important information
Protecting your property from further damage
If your loss requires emergency services or temporary repairs, you have the responsibility to take steps to protect the
property from further damage. Please remember to keep an accurate record of all repair expenses. Also, please do not
get rid of anything related to the repairs without checking with us. If you do not protect your property from further
damage, you may not be able to submit a claim for the damage to your dwelling, other structures or personal property
insured by AAA.

Mortgage on your property
If there is an outstanding mortgage on your property, we may be required to include the mortgage company on some
payments.




                                                                                                                   Page 4 of 8
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 6 of 29


                     CSAA Fire & Casualty Insurance Company
                     P.O. Box 24523
                     Oakland, CA 94623-1523




Actions against AAA
No action can be brought against us unless there has been full compliance with the policy provisions and the action is
filed in a court within two years after the date of incident.

Sworn statement of proof of loss
Please complete the enclosed Sworn Statement of Proof of Loss and return it to us within 60 days. For delivery options,
please refer to the “How to submit documents” section.




                                                                                                              Page 5 of 8
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 7 of 29




                             This page is intentionally left blank




                                                                             Page 6 of 8
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 8 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




More about your loss of use coverage
Here are the loss of use benefits available to you under your policy.

Additional living expenses
Your policy provides coverage for the reasonable additional living expenses you incur because of the portion of your
property that is not fit to live in due to a covered loss. Here are some examples of items that could increase your
reasonable living expenses temporarily:

Ÿ Restaurant meals made necessary by damage to your kitchen, or if you are staying at a hotel or motel that does not
  have cooking facilities.

Ÿ The cost of alternate accommodations, such as a hotel, motel or rental unit, including any necessary moving and
  storage expenses, if your property is not fit to live in.

Ÿ Increased household costs for furniture rental, laundry, etc.

Ÿ Kenneling for pets if your alternate accommodations do not allow animals on the premises.


Fair rental value
Your policy provides for compensation of the fair rental value for that part of your insured property rented to others or
held for rental by you, if a covered incident causes that part of your property to be not fit to live in. The coverage provides
for the fair rental value of that damaged portion of the insured property not fit to live in for the shortest time needed to
repair or replace the damage up to the loss of use coverage limit.

Any payment made under this benefit will be less any expenses that do not continue while that part of your property is
not fit to live in.
Mandatory evacuation
When you are required to leave your property because it is threatened by a covered incident which might ultimately
damage your property, we are able to provide you with up to two weeks of the loss of use benefits included in your policy.

If your property is found to be damaged by the incident, a primary loss of use benefit may trigger providing a benefit for a
longer period of time.




        CAS_HL06A Revised 04/16                                                                                     Page 7 of 8
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 9 of 29




                             This page is intentionally left blank




                                                                             Page 8 of 8
     Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 10 of 29


                               CSAA Fire & Casualty Insurance Company
                               P.O. Box 24523              Sworn Statement In Proof of Loss
                               Oakland, CA 94623-1523



To:                       CSAA Fire & Casualty Insurance Company                                         Named Insured on Policy:
                                                                                                         MARYLYN STROME
                                                                                                         Claim Number:
The terms of your policy require that you provide us                                                     1002-95-7061
the following information, under oath, in support of                                                     Date of Loss:
your claim.                                                                                              08/01/2017

1.    Your Name:

      Insured Address:

      Mailing Address (if Different):

      Home Phone Number                 Work Phone Number                     Is this policy issued in your     If not, state your relationship
      (  )   -                          (  )   -    ext                       name?       Yes    No             to the Named insured:

2. Generally describe the loss:
      Date:                         Time:                               AM.           PM.       Location:
      Cause of Loss:

      Description of Loss:




3. Are you the sole owner of the damaged or stolen property?                              Yes            No
   If no, please list the name, address, and phone number of the owner or co-owner of the property, including any
   lien holders or mortgagees.




4. Is there other insurance issued to you or anyone else that might cover this loss?                                           Yes        No
   If yes, please list the name, address, named insured, and policy number of each such policy.




5. Has there been a change in occupancy of or title to the property during the term of this policy?
              Yes     No
   If yes, please describe the changes.




 CAS_F294 Revised 08/15
                                                                                                                  Please turn over
     Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 11 of 29




6.    Since the policy was issued, have there been any changes or additions to the damaged or stolen property?
                 Yes      No
      If yes, please describe the changes.




7.    Please describe in detail the extent of damage to your property. You will also be required to complete an inventory of
      damaged or stolen personal property if any, as required under the policy in Section I - Conditions, Duties After Loss.




8.    Have you incurred additional expenses due to this loss?                                             Yes       No
      If yes, please attach all receipts for all additional expenses incurred.

9.    Is any of the damaged, lost or stolen property used in any way for business or                      Yes       No
      income-producing purposes?
      If yes, please explain in detail the circumstances surrounding such use.

10. Is this claim made under the Credit Card, Electronic Fund Transfer Card or Access Device,
                                                                                                          Yes        No
    Forgery and Counterfeit Money coverage?
    If yes, provide all supporting documentation for such claim.




 WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the
 proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

 I declare under penalty of perjury, under the laws of the State of Oklahoma, that the foregoing is true and correct to the
 best of my knowledge.


Date:                           Signature:
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 12 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                        YOUR CLAIM INFORMATION
       MARILYN STROME                                                   Claim number            1002-95-7061
       4626 S OXFORD AVE                                                Policy Number           HO33478748
       TULSA, OK 74135-6829                                             Policyholder            MARYLYN STROME
                                                                        Date of incident        April 04, 2017

                                                                                       Nathan Fulks
November 08, 2018                                                                      918-284-8722
                                                                                       Regular Claims Center hours are
                                                                                       Monday - Friday 8:00 AM - 7:00 PM,
Dear Marilyn Strome:                                                                   Central Time

This letter confirms our discussion on 11/7/2018.

Your offer of payment is $694.47. This amount is enclosed. This is based on the cost of repairing the damage to covered
property, known as replacement cost value (RCV), less any applicable deductible.
Please review all of the documents and take note of any additional information we may need from you. You can contact
us at the phone number listed under Your Claim Information box to discuss your offer of payment.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Nathan Fulks
Nathan Fulks
Claims Representative


  What you need to do
 n Review estimate(s) (enclosed)



   Please turn the page and on the back, you’ll find the section listing “What’s inside.”




                                                                                                       Please turn over
                                                                                                                  Page 1 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 13 of 29




    What’s inside
    About your offer of payment                                Providing estimate if using a contractor


    If additional damage discovered after estimate             How to submit documents
    completed

    Estimate(s)



About your offer of payment
There are item(s) to understand about your offer of payment:
§    A copy of the estimate(s) is enclosed for your review.




                                                                                                          Page 2 of 4
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 14 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




Your offer of payment

This offer represents what AAA accepts as the undisputed amount owed to you. Depositing the check or receiving an
electronic funds transfer for the offer of payment amount means you accept the offer of payment for your claim, but does
not constitute a release of the entire claim. Accepting this payment from AAA does not prevent you from pursuing any
additional amount you believe you are entitled to. We have issued the payment to minimize any financial inconvenience to
you.

There is a $1,000.00 difference between the replacement cost for this incident outlined on the attached estimate related
to your dwelling and/or other structure and the offer of payment. This could be due to your deductible or, if applicable
depreciation you will not be able to get back. If you chose to complete all of the work outlined in the attached estimate,
you will need to arrange with your contractor payment for the difference between the offer of payment and the total cost
of the estimate.


Providing estimate if using a contractor
The enclosed estimate related to your dwelling and/or other structure outlines the repairs that are approved for this claim.
If you are using a contractor to complete repairs, please provide them with a copy of this estimate. If your contractor has
questions regarding this estimate, have them contact us at the phone number listed under Your Claim Information box.

If additional damage discovered after estimate completed
If additional damage is discovered after the enclosed estimate related to your dwelling and/or other structure was
completed, please contact us at the phone number listed under Your Claim Information box before repairs start.

How to submit documents
Please send all documents as described below, including your claim number on each document to expedite the processing
of your claim.
? Email: claimdocs@csaa.com
  Include claim number 1002-95-7061 in the subject line in the exact format to ensure delivery.
? Fax: 877.548.1610
  Provide a cover sheet and include claim number 1002-95-7061.
? Mail: CSAA Fire & Casualty Insurance Company
  P.O. Box 24523, Oakland, CA 94623-1523
  Include claim number 1002-95-7061.
AAA only keeps digital copies of submitted documents, therefore, please do not send us original documents, as we cannot
keep or return them.




        CAS_HL14 01/14
                                                                                                                Page 3 of 4
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 15 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                            YOUR CLAIM INFORMATION
       MARILYN STROME                                                        Claim number            1002-95-7061
       4626 S OXFORD AVE                                                     Policy Number           HO33478748
       TULSA, OK 74135-6829                                                  Policyholder            MARYLYN STROME
                                                                             Date of incident        April 04, 2017

                                                                                            Erica Dandridge
                                                                                            856-209-7142
a     a
                                                                                            Regular Claims Center hours are
November 16, 2018                                                                           Monday - Friday 8:00 AM - 6:00 PM,
                                                                                            Eastern Time

Dear Marilyn Strome:

Thank you for choosing AAA and trusting us with your insurance needs. We have completed our review of your claim,
and, based on the facts of the review, concluded that your policy provides coverage for a portion of your claim. You will
receive a separate communication with more information and the offer of payment for the portion of your claim that is
covered.

What you need to know

Results of our claim review
Based on the inspection completed by Field Adjuster Nathan Fulks it was determined hail caused damage to the soft
metals on the roof. No storm related damages were found on the roof shingles. Coverage would not apply for any
damages on the roof related to wear and tear per the following policy language. Coverage will apply for the items listed on
the enclosed estimate.

For your reference, below is the specific section(s) of your policy that pertains to this claim.
HO3 Special Form HO 00 03 10 00

Section I-Perils Insured Against

A. Coverage A - Dwelling And Coverage B -Other Structures

1. We insure against risk of direct physical loss to property described in Coverages A and B.

2. We do not insure, however, for loss:

a. Excluded under Section I - Exclusions;

b. Involving collapse, except as provided in

E.8. Collapse under Section I - Property Coverages; or

c. Caused by:

…

(6) Any of the following:

(a) Wear and tear, marring, deterioration;

(b) Mechanical breakdown, latent defect, inherent vice, or any quality in property that causes it to damage or destroy itself;




                                                                                                              Please turn over
                                                                                                                       Page 1 of 2
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 16 of 29



Section I-Exclusions

B. We do not insure for loss to property described in Coverages A and B caused by any of the following. However, any
ensuing loss to property described in Coverages A and B not precluded by any other provision in this policy is covered.

1. Weather conditions. However, this exclusion only applies if weather conditions contribute in any way with a cause or
event excluded in A. above to produce the loss.

2. Acts or decisions, including the failure to act or decide, of any person, group, organization or governmental body.

3. Faulty, inadequate or defective:

a. Planning, zoning, development, surveying, siting;

b. Design, specifications, workmanship, repair, construction, renovation, remodeling, grading, compaction;

c. Materials used in repair, construction, renovation or remodeling; or

d. Maintenance;

of part or all of any property whether on or off the "residence premises".


What you need to do

Protecting your property from further damage
Although your policy does not cover this claim, you have a responsibility to take steps to protect the property from
additional or subsequent damage. If you have questions about protecting your property, please contact us at
856.209.7142.

Other important information

Additional facts about your claim
We reserve the right to provide any additional facts or legal support for our decision. If you have additional information
you believe is relevant to your claim, please contact us at 856.209.7142.

Actions against AAA
Please note your insurance policy provides under SECTION I - CONDITIONS, Suit Against Us, that no action shall be
brought against us unless there has been compliance with the policy provisions and the action is filed in a court of
competent jurisdiction within two years of the date of loss.

How to contact us
If you have any questions, please contact us at 856.209.7142.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Erica Dandridge
Erica Dandridge
Claims Representative




                                                                                                                   Page 2 of 2
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 17 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                        YOUR CLAIM INFORMATION
       MARILYN STROME                                                   Claim number            1002-95-7061
       4626 S OXFORD AVE                                                Policy Number           HO33478748
       TULSA, OK 74135-6829                                             Policyholder            MARYLYN STROME
                                                                        Date of incident        April 04, 2017

                                                                                       Nathan Fulks
November 08, 2018                                                                      918-284-8722
                                                                                       Regular Claims Center hours are
                                                                                       Monday - Friday 8:00 AM - 7:00 PM,
Dear Marilyn Strome:                                                                   Central Time

This letter confirms our discussion on 11/7/2018.

Your offer of payment is $694.47. This amount is enclosed. This is based on the cost of repairing the damage to covered
property, known as replacement cost value (RCV), less any applicable deductible.
Please review all of the documents and take note of any additional information we may need from you. You can contact
us at the phone number listed under Your Claim Information box to discuss your offer of payment.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Nathan Fulks
Nathan Fulks
Claims Representative


  What you need to do
 n Review estimate(s) (enclosed)



   Please turn the page and on the back, you’ll find the section listing “What’s inside.”




                                                                                                       Please turn over
                                                                                                                  Page 1 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 18 of 29




    What’s inside
    About your offer of payment                                Providing estimate if using a contractor


    If additional damage discovered after estimate             How to submit documents
    completed

    Estimate(s)



About your offer of payment
There are item(s) to understand about your offer of payment:
§    A copy of the estimate(s) is enclosed for your review.




                                                                                                          Page 2 of 4
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 19 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




Your offer of payment

This offer represents what AAA accepts as the undisputed amount owed to you. Depositing the check or receiving an
electronic funds transfer for the offer of payment amount means you accept the offer of payment for your claim, but does
not constitute a release of the entire claim. Accepting this payment from AAA does not prevent you from pursuing any
additional amount you believe you are entitled to. We have issued the payment to minimize any financial inconvenience to
you.

There is a $1,000.00 difference between the replacement cost for this incident outlined on the attached estimate related
to your dwelling and/or other structure and the offer of payment. This could be due to your deductible or, if applicable
depreciation you will not be able to get back. If you chose to complete all of the work outlined in the attached estimate,
you will need to arrange with your contractor payment for the difference between the offer of payment and the total cost
of the estimate.


Providing estimate if using a contractor
The enclosed estimate related to your dwelling and/or other structure outlines the repairs that are approved for this claim.
If you are using a contractor to complete repairs, please provide them with a copy of this estimate. If your contractor has
questions regarding this estimate, have them contact us at the phone number listed under Your Claim Information box.

If additional damage discovered after estimate completed
If additional damage is discovered after the enclosed estimate related to your dwelling and/or other structure was
completed, please contact us at the phone number listed under Your Claim Information box before repairs start.

How to submit documents
Please send all documents as described below, including your claim number on each document to expedite the processing
of your claim.
? Email: claimdocs@csaa.com
  Include claim number 1002-95-7061 in the subject line in the exact format to ensure delivery.
? Fax: 877.548.1610
  Provide a cover sheet and include claim number 1002-95-7061.
? Mail: CSAA Fire & Casualty Insurance Company
  P.O. Box 24523, Oakland, CA 94623-1523
  Include claim number 1002-95-7061.
AAA only keeps digital copies of submitted documents, therefore, please do not send us original documents, as we cannot
keep or return them.




        CAS_HL14 01/14
                                                                                                                Page 3 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 20 of 29

               P.O. Box 24523
               Oakland, CA 94623-1523
               Phone    888.335.2722
               Fax      877.548.1610


January 02, 2019



        MARILYN STROME
        4626 S OXFORD AVE
        TULSA, OK 74135-6829




Re: Insured:                  MARYLYN STROME
    Claim No.:                1002-95-7061
    Date of Loss:             April 04, 2017

Dear Marilyn Strome:
Based on the reinspection completed by Field Adjuster Nathan Fulks and Hancock Claims it was determined no
additional or storm related damage was found to the roof. Please be advised the enclosed denial and estimate still
apply at this time. I have also enclosed the report from Hancock Claims for your records. Please contact me if you
have any further questions.

Sincerely,

Erica Dandridge
Erica Dandridge
Claims Representative
Phone: 856-209-7142




                                 Policy issued by CSAA Fire & Casualty Insurance Company

      CAS_L41 Revised 01/12
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 21 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                            YOUR CLAIM INFORMATION
       MARILYN STROME                                                        Claim number            1002-95-7061
       4626 S OXFORD AVE                                                     Policy Number           HO33478748
       TULSA, OK 74135-6829                                                  Policyholder            MARYLYN STROME
                                                                             Date of incident        April 04, 2017

                                                                                            Erica Dandridge
                                                                                            856-209-7142
a     a
                                                                                            Regular Claims Center hours are
November 16, 2018                                                                           Monday - Friday 8:00 AM - 6:00 PM,
                                                                                            Eastern Time

Dear Marilyn Strome:

Thank you for choosing AAA and trusting us with your insurance needs. We have completed our review of your claim,
and, based on the facts of the review, concluded that your policy provides coverage for a portion of your claim. You will
receive a separate communication with more information and the offer of payment for the portion of your claim that is
covered.

What you need to know

Results of our claim review
Based on the inspection completed by Field Adjuster Nathan Fulks it was determined hail caused damage to the soft
metals on the roof. No storm related damages were found on the roof shingles. Coverage would not apply for any
damages on the roof related to wear and tear per the following policy language. Coverage will apply for the items listed on
the enclosed estimate.

For your reference, below is the specific section(s) of your policy that pertains to this claim.
HO3 Special Form HO 00 03 10 00

Section I-Perils Insured Against

A. Coverage A - Dwelling And Coverage B -Other Structures

1. We insure against risk of direct physical loss to property described in Coverages A and B.

2. We do not insure, however, for loss:

a. Excluded under Section I - Exclusions;

b. Involving collapse, except as provided in

E.8. Collapse under Section I - Property Coverages; or

c. Caused by:

…

(6) Any of the following:

(a) Wear and tear, marring, deterioration;

(b) Mechanical breakdown, latent defect, inherent vice, or any quality in property that causes it to damage or destroy itself;




                                                                                                              Please turn over
                                                                                                                       Page 1 of 2
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 22 of 29



Section I-Exclusions

B. We do not insure for loss to property described in Coverages A and B caused by any of the following. However, any
ensuing loss to property described in Coverages A and B not precluded by any other provision in this policy is covered.

1. Weather conditions. However, this exclusion only applies if weather conditions contribute in any way with a cause or
event excluded in A. above to produce the loss.

2. Acts or decisions, including the failure to act or decide, of any person, group, organization or governmental body.

3. Faulty, inadequate or defective:

a. Planning, zoning, development, surveying, siting;

b. Design, specifications, workmanship, repair, construction, renovation, remodeling, grading, compaction;

c. Materials used in repair, construction, renovation or remodeling; or

d. Maintenance;

of part or all of any property whether on or off the "residence premises".


What you need to do

Protecting your property from further damage
Although your policy does not cover this claim, you have a responsibility to take steps to protect the property from
additional or subsequent damage. If you have questions about protecting your property, please contact us at
856.209.7142.

Other important information

Additional facts about your claim
We reserve the right to provide any additional facts or legal support for our decision. If you have additional information
you believe is relevant to your claim, please contact us at 856.209.7142.

Actions against AAA
Please note your insurance policy provides under SECTION I - CONDITIONS, Suit Against Us, that no action shall be
brought against us unless there has been compliance with the policy provisions and the action is filed in a court of
competent jurisdiction within two years of the date of loss.

How to contact us
If you have any questions, please contact us at 856.209.7142.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Erica Dandridge
Erica Dandridge
Claims Representative




                                                                                                                   Page 2 of 2
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 23 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                        YOUR CLAIM INFORMATION
       MARILYN STROME                                                   Claim number            1002-95-7061
       4626 S OXFORD AVE                                                Policy Number           HO33478748
       TULSA, OK 74135-6829                                             Policyholder            MARYLYN STROME
                                                                        Date of incident        April 04, 2017

                                                                                       Nathan Fulks
November 08, 2018                                                                      918-284-8722
                                                                                       Regular Claims Center hours are
                                                                                       Monday - Friday 8:00 AM - 7:00 PM,
Dear Marilyn Strome:                                                                   Central Time

This letter confirms our discussion on 11/7/2018.

Your offer of payment is $694.47. This amount is enclosed. This is based on the cost of repairing the damage to covered
property, known as replacement cost value (RCV), less any applicable deductible.
Please review all of the documents and take note of any additional information we may need from you. You can contact
us at the phone number listed under Your Claim Information box to discuss your offer of payment.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Nathan Fulks
Nathan Fulks
Claims Representative


  What you need to do
 n Review estimate(s) (enclosed)



   Please turn the page and on the back, you’ll find the section listing “What’s inside.”




                                                                                                       Please turn over
                                                                                                                  Page 1 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 24 of 29




    What’s inside
    About your offer of payment                                Providing estimate if using a contractor


    If additional damage discovered after estimate             How to submit documents
    completed

    Estimate(s)



About your offer of payment
There are item(s) to understand about your offer of payment:
§    A copy of the estimate(s) is enclosed for your review.




                                                                                                          Page 2 of 4
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 25 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




Your offer of payment

This offer represents what AAA accepts as the undisputed amount owed to you. Depositing the check or receiving an
electronic funds transfer for the offer of payment amount means you accept the offer of payment for your claim, but does
not constitute a release of the entire claim. Accepting this payment from AAA does not prevent you from pursuing any
additional amount you believe you are entitled to. We have issued the payment to minimize any financial inconvenience to
you.

There is a $1,000.00 difference between the replacement cost for this incident outlined on the attached estimate related
to your dwelling and/or other structure and the offer of payment. This could be due to your deductible or, if applicable
depreciation you will not be able to get back. If you chose to complete all of the work outlined in the attached estimate,
you will need to arrange with your contractor payment for the difference between the offer of payment and the total cost
of the estimate.


Providing estimate if using a contractor
The enclosed estimate related to your dwelling and/or other structure outlines the repairs that are approved for this claim.
If you are using a contractor to complete repairs, please provide them with a copy of this estimate. If your contractor has
questions regarding this estimate, have them contact us at the phone number listed under Your Claim Information box.

If additional damage discovered after estimate completed
If additional damage is discovered after the enclosed estimate related to your dwelling and/or other structure was
completed, please contact us at the phone number listed under Your Claim Information box before repairs start.

How to submit documents
Please send all documents as described below, including your claim number on each document to expedite the processing
of your claim.
? Email: claimdocs@csaa.com
  Include claim number 1002-95-7061 in the subject line in the exact format to ensure delivery.
? Fax: 877.548.1610
  Provide a cover sheet and include claim number 1002-95-7061.
? Mail: CSAA Fire & Casualty Insurance Company
  P.O. Box 24523, Oakland, CA 94623-1523
  Include claim number 1002-95-7061.
AAA only keeps digital copies of submitted documents, therefore, please do not send us original documents, as we cannot
keep or return them.




        CAS_HL14 01/14
                                                                                                                Page 3 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 26 of 29

                P.O. Box 24523
                Oakland, CA 94623-1523
                Phone   888.335.2722
                Fax     877.548.1610


February 11, 2019



        MARYLYN STROME
        4626 S OXFORD AVE
        TULSA, OK 74135-6829




Re:   Insured:                MARYLYN STROME
      Claim No.:              1002-95-7061
      Date of Loss:           April 04, 2017

Dear MARYLYN STROME:
We recently reviewed our records and found that a check that we wrote to you (check # 717089904 in the amount of
$694.47 issued on November 07, 2018) has not been cashed. We are eager to provide a fast and fair resolution to
this claim, so we’re asking for your assistance.
Perhaps you simply forgot to cash the check. If so, please cash it now – the check will automatically void 180 days
after issue. However, if you never received the check, have misplaced the check, or have decided not to cash the
check for any other reason, we’d like to know. Please contact me at the number below to resolve this issue.
Please know that I’m available to help you achieve the full value of your policy with us. If you have any questions or
concerns regarding the resolution of your claim, please don’t hesitate to call.

Sincerely,

Erica Dandridge
Erica Dandridge
Claims Representative
Phone: 856-209-7142




                                 Policy issued by CSAA Fire & Casualty Insurance Company

      CAS_L135A Revised 05/15
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 27 of 29


                       CSAA Fire & Casualty Insurance Company
                       P.O. Box 24523
                       Oakland, CA 94623-1523




                                                                        YOUR CLAIM INFORMATION
       MARILYN STROME                                                   Claim number            1002-95-7061
       4626 S OXFORD AVE                                                Policy Number           HO33478748
       TULSA, OK 74135-6829                                             Policyholder            MARYLYN STROME
                                                                        Date of incident        April 04, 2017

                                                                                       Nathan Fulks
November 08, 2018                                                                      918-284-8722
                                                                                       Regular Claims Center hours are
                                                                                       Monday - Friday 8:00 AM - 7:00 PM,
Dear Marilyn Strome:                                                                   Central Time

This letter confirms our discussion on 11/7/2018.

Your offer of payment is $694.47. This amount is enclosed. This is based on the cost of repairing the damage to covered
property, known as replacement cost value (RCV), less any applicable deductible.
Please review all of the documents and take note of any additional information we may need from you. You can contact
us at the phone number listed under Your Claim Information box to discuss your offer of payment.

We value you as our customer and appreciate the opportunity to assist you.

Sincerely,


Nathan Fulks
Nathan Fulks
Claims Representative


  What you need to do
 n Review estimate(s) (enclosed)



   Please turn the page and on the back, you’ll find the section listing “What’s inside.”




                                                                                                       Please turn over
                                                                                                                  Page 1 of 4
Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 28 of 29




    What’s inside
    About your offer of payment                                Providing estimate if using a contractor


    If additional damage discovered after estimate             How to submit documents
    completed

    Estimate(s)



About your offer of payment
There are item(s) to understand about your offer of payment:
§    A copy of the estimate(s) is enclosed for your review.




                                                                                                          Page 2 of 4
 Case 4:19-cv-00573-CVE-FHM Document 2-6 Filed in USDC ND/OK on 10/25/19 Page 29 of 29


                      CSAA Fire & Casualty Insurance Company
                      P.O. Box 24523
                      Oakland, CA 94623-1523




Your offer of payment

This offer represents what AAA accepts as the undisputed amount owed to you. Depositing the check or receiving an
electronic funds transfer for the offer of payment amount means you accept the offer of payment for your claim, but does
not constitute a release of the entire claim. Accepting this payment from AAA does not prevent you from pursuing any
additional amount you believe you are entitled to. We have issued the payment to minimize any financial inconvenience to
you.

There is a $1,000.00 difference between the replacement cost for this incident outlined on the attached estimate related
to your dwelling and/or other structure and the offer of payment. This could be due to your deductible or, if applicable
depreciation you will not be able to get back. If you chose to complete all of the work outlined in the attached estimate,
you will need to arrange with your contractor payment for the difference between the offer of payment and the total cost
of the estimate.


Providing estimate if using a contractor
The enclosed estimate related to your dwelling and/or other structure outlines the repairs that are approved for this claim.
If you are using a contractor to complete repairs, please provide them with a copy of this estimate. If your contractor has
questions regarding this estimate, have them contact us at the phone number listed under Your Claim Information box.

If additional damage discovered after estimate completed
If additional damage is discovered after the enclosed estimate related to your dwelling and/or other structure was
completed, please contact us at the phone number listed under Your Claim Information box before repairs start.

How to submit documents
Please send all documents as described below, including your claim number on each document to expedite the processing
of your claim.
? Email: claimdocs@csaa.com
  Include claim number 1002-95-7061 in the subject line in the exact format to ensure delivery.
? Fax: 877.548.1610
  Provide a cover sheet and include claim number 1002-95-7061.
? Mail: CSAA Fire & Casualty Insurance Company
  P.O. Box 24523, Oakland, CA 94623-1523
  Include claim number 1002-95-7061.
AAA only keeps digital copies of submitted documents, therefore, please do not send us original documents, as we cannot
keep or return them.




        CAS_HL14 01/14
                                                                                                                Page 3 of 4
